Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 45-47 are directed to a non-elected invention Species 2 and claims 48-49 are directed to non-elected method invention without traverse.  Withdrawn method claims 48-49 were considered for rejoinder however since they do not require all the limitations of the allowable product claims they have NOT been rejoined.  Accordingly, claims 45-49 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 45-49.

Reasons for Allowance
Claims 29-44 and 50-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 38, the prior art of record fails to disclose the combination of all the limitations recited in the claim 38 of a system-in-package apparatus including: an electrically inactive lead frame including a first angular deflection and a second angular deflection, wherein the lead frame includes a first planar section adjacent the first angular deflection, and including a second planar section set apart from the first planar section by the second angular deflection; a printed wiring board (PWB) in contact with the lead frame, wherein the PWB spans the second angular deflection and exhibits an angular fold in contact with the lead frame; and a first semieonductive device disposed on the PWB and between the first angular deflection and a second angular deflection (claim 38).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.
Regarding claim 50, the prior art of record fails to disclose the combination of all the limitations recited in the claim 50 of a computing system including a system-in-package apparatus comprising: an electrically inactive lead frame including a first recess therein and a feature; a printed wiring board (PWB) in contact with the lead frame, wherein the PWB spans the first recess, and wherein the PWB exhibits an angular fold in contact with the lead frame; a first semiconductive device disposed on the PWB and in the first recess; a subsequent device disposed on the PWB and in the feature; and wherein a portion of the PWB includes an external shell for the computing system (claim 50).  Therefore, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/Jami Valentine Miller/Primary Examiner, Art Unit 2894